Title: To Benjamin Franklin from Claud Guillaud, 10 April 1778
From: Guillaud, Claud
To: Franklin, Benjamin


Monsieur
A Cadiz avril 10me 1778
C’est le desir de servir L’amerique qui m’engage a vous écrire. Avec un tel motif il n’est pas necessaire d’autre appologie: vous êtes notre Ambassadeur voila mes droits; votre zelle pour assurer la liberté de votre pais ne c’est jamais dementi. Le tout puissant touché de nos traveaux, de notres patience, et de nos souffrances, a enfin couronné vos Jours en mettant le comble a nos voeux. L’independence de L’Amerique reconnue nous mets en meme d’etendre nos liaisons et notre commerce.
L’angleterre a changé ses passeports de la mediterannée afin que ceux que nous avions avant cette guerre ne pussent pas nous servir, en sorte que nous sommes exposé a devenir la proye des maures qui souvent sortent le détroit; nous sommes ici a present douze Navires Ameriquains, il nous convient d’aller prés les Côtes de Barbarie parceque les fregattes qui croisent sur les parages sont ordinairement sur le cap St. Vincent. Mais la cruelle alternative d’être fait ésclave; d’eviter Silla pour tomber dans Caribdis est afreuse; mais le mal n’est pas sans remede. Le hazard m’a fait connaitre ici un negotiant français établis depuis longtems a Salé et qui par sa bonne conduite et ses soins a sçu meriter l’estime et l’amittié particuliere de L’Empereur de Maroc et dont il a des marques éclatante; j’ai vu une Lettre que ce Prince lui a écris assurement rien n’est plus flatteur. La perssone en question veut bien se charger de negocier avec L’Empereur et nous faire faire la paix avec lui ce qui nous conviendrait extremement et il se flatte que le succes couronera son entreprise. Pour cest éfets [cet effet] il m’a prie d’en écrire a votre Excellence purement dans le desein de servir les Ameriquains; il vous écris lui meme pour vous méttre au fait plus particulierement de ce qu’il se propose faire; je ne doubte nullement que vous n’étendiez vos soins generallement sur tout ce qui peut tendre a la prosperités et au bonheur de L’amerique, et que si vous voyez ou jugez a propos que la chose puisse avoir lieu vous n’écriviez a cette perssone. Au surplus si on ne reussiçais pas il serais toujour glorieux de l’avoir tempté. Vola Monsieur ce que je crois mon devoir, de ne jamais negliger aucune occasion de servir mon pais; s’il y avait quelque chose d’impropre dans ma demarche je vous pris de n’y voir que mon zelle. Je suis Monsieur avec un très profond respect votre tres Humble et tres obeissant serviteur
Claud Guillaud

N.B. Le Capt. Cunningham est encore ici mais on lui a signifie de sortir mardy prochain. Ce bon office est du a Mr. Hardy le consul qui écrivis son arrivée a L’ambassadeur du Roy George a Madrid.

 
Notation: Eland Guilland 10 avril 1778
